Case: 20-10554     Document: 00515744213         Page: 1     Date Filed: 02/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                  No. 20-10554                  February 12, 2021
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Felipe Prado-Montoya,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-24-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Felipe Prado-Montoya appeals his guilty plea conviction for illegal
   reentry and the upward variance prison term and the three-year supervised
   release term that followed. See 8 U.S.C. § 1326(a), (b)(1). We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10554      Document: 00515744213          Page: 2   Date Filed: 02/12/2021




                                    No. 20-10554


          Because it is purely conclusory, unsupported by record citations and
   legal authorities, and in essence unbriefed, we reject Prado-Montoya’s claim
   that the sentence imposed is substantively unreasonable. Although Prado-
   Montoya contends that the sentence unreasonably fails to reflect the
   statutory sentencing factors and is greater than necessary to serve Congress’s
   sentencing objectives, he does not identify any such factors or objectives and
   discuss them in the context of the facts of his case. We will not search the
   record to find support for Prado-Montoya’s counseled brief. See Nicholas
   Acoustics & Specialty Co. v. H & M Const. Co., 695 F.2d 839, 847 (5th Cir.
   1983); see also Fed. R. App. P. 28(a)(8)(A). “Inadequately briefed issues
   are deemed abandoned.” United States v. Stevens, 487 F.3d 232, 242 n.1 (5th
   Cir. 2007). A matter merely mentioned in passing without being developed
   into an argument is inadequately briefed. See id.; see also United States
   v. Cothran, 302 F.3d 279, 286 n.7 (5th Cir. 2002); Yohey v. Collins, 985 F.2d
   222, 225 (5th Cir. 1993). We do not liberally construe a counseled brief.
   Woodfox v. Cain, 609 F.3d 774, 792 (5th Cir. 2010).

          Additionally, Prado-Montoya contends that his sentence violates
   due process because it exceeds the statutory maximum for the offense
   charged in the indictment. In gist, he contends that the indictment did
   not charge him with having a prior offense and that consequently he was
   guilty of violating only § 1326(a) and may not have his sentence
   enhanced under § 1326(b)(1). He correctly concedes that this issue is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 226–27
   (1998), but wishes to preserve it for further review.
          AFFIRMED.




                                          2